Citation Nr: 1505348	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  14-29 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the amount of death pension payable is proper.


WITNESSES AT HEARING ON APPEAL

Appellant and granddaughter


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to April 1947. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2013 decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.

Based on testimony presented during the December 2014 video hearing, it appears that the appellant would like an accounting of her death pension benefits, and that matter is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that further development is necessary prior to final disposition of the appellant's claim.

The Board notes that unreimbursed medical expenses may be deducted from the appellant's income, subject to certain provision.  38 C.F.R. § 3.272(g)(2).  Here, the appellant testified during her December 2014 hearing that she has incurred medical expenses from copays from medical appointments and/or medications, but did not have with her documentation of such expenses paid.  As unreimbursed medical expenses may be deductible from her income, the Board finds that remand is necessary to afford the appellant the opportunity to submit evidence of any unreimbursed medical expenses from August 1, 2013, to the present.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant with a Medical Expense Report form and ask her to provide information of concerning unreimbursed medical expenses since August 1, 2013.

2.  After completing the requested action and any additional development deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish to the appellant an appropriate Supplemental Statement of the Case and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






